     Case 3:18-cv-00653-L-BH Document 14 Filed 05/30/20                            Page 1 of 2 PageID 94



                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

AUTREY JOE HUBBARD,                                       §
ID # 18006108,                                            §
                                                          §
            Plaintiff,                                    §
                                                          §
v.                                                        §        Civil Action No. 3:18-CV-653-L
                                                          §
DALLAS COUNTY SHERIFF’S DEPT.                             §
JAIL STAFF, UTMB – PARKLAND                               §
HOSPITAL MEDICAL STAFF AT                                 §
JAIL, 1                                                   §
                                                          §
            Defendants.                                   §

                                                     ORDER

         On May, 5 2020, United States Magistrate Judge Irma Carrillo Ramirez entered the

Findings, Conclusions, and Recommendation (“Report”) (Doc. 12), recommending that this action

be dismissed for failure to state a claim. Specifically, she determined that Plaintiff Autrey Joe

Hubbard (“Plaintiff”) failed to assert any viable claims under 42 U.S.C. § 1983 against Defendants

Dallas County Sheriff’s Department Jail Staff, UTMB – Parkland Hospital Medical Staff at Jail

(collectively, “Defendants”). She also recommends that this dismissal count as a “strike” or “prior

occasion” within the meaning of 28 U.S.C. § 1915(g). No objections to the Report were filed. 2

         Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of



1
 Plaintiff also brings this action against an unidentified female African American nurse, former Dallas County Sheriff
Lupe Valdez, and an unidentified female Afro-American Security officer.
2
  The docket sheet reflects that the Report was returned undeliverable and was not resent. Thus, Plaintiff did not
receive it. The court notes that Plaintiff changed his address on June 8, 2018 (see doc. 11), which is the address to
which the Report was mailed, and has not provided an updated address. Plaintiff was notified that failure to provide
an updated address may result in dismissal of this action. Doc. 2. The court, therefore, will rule on the Report, as
Plaintiff has failed to update his address as required.

Order - 1
  Case 3:18-cv-00653-L-BH Document 14 Filed 05/30/20                 Page 2 of 2 PageID 95



the court. Accordingly, the court dismisses with prejudice this action under 28 U.S.C. §§

1915(e)(2)(B) for failure to state a claim. Further, the dismissal of this action shall count as a

“strike” or “prior occasion” within the meaning of 28 U.S.C. § 1915(g).

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202

& n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. See Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

        It is so ordered this 31st day of May, 2020.


                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order - 2
